 Case: 1:16-cv-08637 Document #: 4191 Filed: 01/21/21 Page 1 of 3 PageID #:277528




                           UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION



In re Broiler Chicken Antitrust Litigation,
Case No: 16-cv-08637


CAMPBELL SOUP COMPANY,                                  Case No. 20-cv-06481
CAMPBELL SOUP SUPPLY COMPANY L.L.C.,
AND PACIFIC FOODS OF OREGON, LLC,                       Judge Thomas M. Durkin
                                                        Magistrate Judge Jeffrey T. Gilbert
               Plaintiffs,
                                                        JURY TRIAL DEMANDED
v.

AGRI STATS, INC., et al.,

               Defendants.


                                   AMENDED COMPLAINT

       1.      Plaintiff Campbell Soup Company, is a New Jersey corporation with its principal

place of business in Camden, New Jersey; Plaintiff Campbell Soup Supply Company L.L.C., is a

Delaware corporation with its principal place of business in Camden, New Jersey; Plaintiff Pacific

Foods of Oregon, LLC, is an Oregon corporation with its principal place of business in Tualatin,

Oregon (collectively “Campbell” or “Plaintiffs”). Campbell is a manufacturer and marketer of

high-quality, branded food and beverage products. Campbell, a direct purchaser of Broilers from

several producer Defendants, brings this action under the federal antitrust laws against the

Defendants identified below.

       2.      Pursuant to Federal Rule of Civil Procedure 15(a)(1), Plaintiffs hereby amend their

Complaint (ECF 1) in Case No. 20-cv-06481, to name the following Defendants: Utrecht-America
    Case: 1:16-cv-08637 Document #: 4191 Filed: 01/21/21 Page 2 of 3 PageID #:277529




Holdings, Inc. and its subsidiaries, Rabo AgriFinance LLC, Rabobank USA Financial Corporation,

and Utrecht-America Finance Co. (collectively “Rabobank”).

          3.       Plaintiffs incorporate by reference the factual allegations and reservations of rights

contained in the Direct Action Plaintiffs’ Consolidated Complaint and Demand for Jury Trial, filed

in In re Broiler Antitrust Litigation, Case No. 1:16-cv-08637 (ECF 3922, 3924) (“DAP

Consolidated Complaint”),1 and amend their row to be added in Section II’s Chart of Direct-Action

Plaintiff Cases as follows:

         Plaintiff Name          Named Defendants2              Named Co-Conspirators       Causes of Action
    Campbell Soup Company;     Agri Stats; Case; Claxton;       Fieldale                Count I (Sherman Act
    Campbell Soup Supply       Foster Farms; George’s;                                  Claim for all
    Company, L.L.C.; Pacific   Harrison; House of                                       Anticompetitive Conduct);
    Foods of Oregon, LLC       Raeford; Keystone; Koch;                                 Count II (Sherman Act
                               MarJac; Mountaire; O.K.                                  Claim for Output
                               Foods; Peco; Perdue;                                     Restriction); Count III
                               Pilgrim’s Pride;                                         (Sherman Act for GA
                               Sanderson; Simmons;                                      Dock Manipulation)
                               Tyson; Wayne; Rabobank


          4.       Plaintiffs also incorporate by reference the allegations against Rabobank contained

in the Amended Complaints filed by Sysco Corporation (Case No. 1:16-cv-08637; ECF 4151,

4159) and US Foods, Inc. (Case No. 1:16-cv-08637, ECF 4153, 4160).

                                          PRAYER FOR RELIEF

WHEREFORE, Plaintiffs respectfully request that the Court:

          A.       Enter joint and several judgments against all Defendants in favor of Plaintiffs;



1
   The DAP Consolidated Complaint is in the process of being amended to reflect ECF 4139 and
the addition of DAPs which have filed complaints since the DAP Consolidated Complaint was
filed. When the amended DAP Consolidated Complaint is filed, it will reflect the amendments
included herein.
2
  The Defendants and Co-Conspirators named in this Complaint include the entire family of each
Defendant or Co-Conspirator in this table, identified in Section IV of ECF 3922/ECF 3924. With
regard to George’s and Peco, Plaintiffs are asserting non-released claims.


                                                            2
 Case: 1:16-cv-08637 Document #: 4191 Filed: 01/21/21 Page 3 of 3 PageID #:277530




       B.      Award Plaintiffs treble damages, of an amount to be determined at trial, to the

maximum extent allowed under the federal antitrust laws;

       C.      Award Plaintiffs post-judgment interest as provided by law, with such interest to

be awarded at the highest legal rate;

       D.      Award Plaintiffs their attorneys’ fees, litigation expenses, and costs, as provided by

law;

       E.      Grant Plaintiffs such other and further relief to which Plaintiffs are entitled.

                                        JURY DEMAND

       Pursuant to Federal Rule of Civil Procedure 38, Plaintiffs demand a trial by jury on all of

their claims and issues so triable.

Dated: January 21, 2021                           Respectfully submitted,

                                                  /s/ Scott E. Gant
                                                  Scott E. Gant
                                                  BOIES SCHILLER FLEXNER LLP
                                                  1401 New York Avenue, NW
                                                  Washington, DC 20005
                                                  Tel: (202) 237-2727
                                                  Fax: (202) 237-6131
                                                  Email: sgant@bsfllp.com

                                                  Colleen A. Harrison
                                                  BOIES SCHILLER FLEXNER LLP
                                                  333 Main Street
                                                  Armonk, NY 10504
                                                  Tel: (914) 749-8204
                                                  Email: charrison@bsfllp.com

                                                  Counsel for Campbell Soup Company;
                                                  Campbell Soup Supply Company, L.L.C.;
                                                  Pacific Foods of Oregon, LLC




                                                  3
